 1   WO
 2
 3
 4                       IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7    Darryl D. Johnson,                              No. CV-17-04473-PHX-GMS
 8                         Petitioner,
 9    v.                                              ORDER
10    Charles L. Ryan, et al.,
11                         Respondents.
12
13          Pending before the Court is Magistrate Judge Eileen Willet’s Report and
14   Recommendation on the merits of the petition (“R&R”) (Doc. 24).
15                                        BACKGROUND
16          Because no party has objected to the procedural background as set forth in the R&R,
17   the Court adopts the background as an accurate account. (Doc. 24 at 1-2). Magistrate
18   Judge Willett recommends that Johnson’s Petition be denied. (Doc. 24 at 7). Johnson
19   objected to the conclusions of the R&R, arguing that Judge Willett incorrectly determined
20   that the petition was meritless. (Doc. 25 at 3). But because the R&R correctly analyzed
21   Bastian’s claims, his petition for habeas corpus will be denied.
22                                         DISCUSSION
23   I.     Legal Standard
24          This court “may accept, reject, or modify, in whole or in part, the findings or
25   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). “[T]he district judge
26   must review the magistrate judge’s findings and recommendations de novo if objection is
27   made, but not otherwise. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
28   2003) (en banc) (emphasis in original). District courts are not required to conduct “any
 1   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474
 2   U.S. 140, 149 (1985).
 3   II.    Analysis
 4          1.     Grounds One and Two of the Petition Are Meritless
 5          The writ of habeas corpus affords relief to persons in custody in violation of the
 6   Constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c)(3). Review of
 7   Petitions for Habeas Corpus is governed by the Antiterrorism and Effective Death Penalty
 8   Act of 1996 (“AEDPA”). 28 U.S.C. § 2244 et seq.
 9          When reviewing habeas claims previously raised in state court, a federal court may
10   not grant habeas relief unless the state’s adjudication of the claims resulted in a decision
11   that was contrary to, or involved an unreasonable application of, clearly established federal
12   law as determined by the Supreme Court, or resulted in a decision that was based on an
13   unreasonable determination of the facts in light of the evidence presented in the state court
14   proceedings. 28 U.S.C. § 2254(d)(1); see Robertson v. Pichon, 849 F.3d 1173, 1182 (9th
15   Cir. 2017). “This is a difficult to meet and highly deferential standard for evaluating state-
16   court rulings, which demands that state-court decisions be given the benefit of the doubt.”
17   Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (internal citations and quotations omitted).
18   Review of a prior state court decision under 2254(d)(1) by a federal court is limited to the
19   record “before the state court that adjudicated the claim on the merits.” Id. “When
20   reviewing state criminal convictions on collateral review, federal judges are required to
21   afford state courts due respect by overturning their decisions only when there could be no
22   reasonable dispute that they were wrong.” Woods v. Donald, 135 S.Ct. 1372, 1376 (2015).
23          The parties agree that the claims that Johnson asserts in his petition for habeas
24   corpus are not procedurally defaulted or otherwise barred. So the Court will analyze
25   whether Johnson has met the high threshold for relief under AEDPA.
26          Johnson asserts that his trial counsel was ineffective because he failed to “properly
27   explain the plea offer to Petitioner or show the plea offer to Petitioner made by the state
28   prosecutor which caused the Petitioner not to act or accept the plea offer which he would

                                                 -2-
 1   have accepted. . .” (Doc. 1 at 6). Johnson previously made this argument in his first post-
 2   conviction relief proceeding, where the post-conviction relief trial court (“PCR trial court”)
 3   held an evidentiary hearing. (Doc. 23-1, 23-2). The trial court heard testimony from
 4   Johnson, his trial attorney, and the state prosecutor, and decided that Johnson’s testimony
 5   was not credible.      Ground Two of Johnson’s Petition challenges this credibility
 6   determination. The post-conviction relief trial court dismissed the proceeding, and the
 7   Arizona Court of Appeals affirmed in an unexplained decision (Doc. 11-1 at 17-22). When
 8   evaluating claims previously brought in state courts under AEDPA, courts “look through”
 9   to the last-reasoned opinion. See Ylst v. Nunnemaker, 501 U.S. 797, 806 (1991). So the
10   analysis here will focus on the state PCR trial court’s decision.
11          To succeed on an ineffective assistance of counsel claim under Strickland, a
12   petitioner must show (1) that his counsel’s representation fell below an objective standard
13   of reasonableness and (2) that the failure prejudiced him. Strickland v. Washington, 466
14   U.S. 668, 687 (1984). “If a plea bargain has been offered, a defendant has the right to
15   effective assistance of counsel in considering whether to accept it.” Lafler v. Cooper, 132
16   S.Ct. 1376, 1387 (2012). Failing to communicate a plea offer to a client is deficient
17   performance under Strickland as a matter of law. United States v. Blaylock, 20 F.3d 1458,
18   1466 (9th Cir. 1994). To succeed on his petition, Johnson must either demonstrate that the
19   PCR trial court made an unreasonable determination of the facts in light of the record or
20   unreasonably applied Strickland. See Robertson, 849 F.3d at 1182.
21          In evaluating the credibility of the witnesses, this Court may not “re-determine
22   credibility of witnesses whose demeanor has been observed by the state trial court.” Aiken
23   v. Blodgett, 921 F.2d 214, 217 (9th Cir. 1990). And “[w]here there are two permissible
24   views of the evidence, a fact finder’s choice cannot be clearly erroneous.” Cooper v.
25   Brown, 510 F.3d 870, 919 (9th Cir. 2007).
26          At the PCR trial hearing, Johnson’s trial counsel testified that he informed Johnson
27   of the plea bargain and its terms, which would have allowed Johnson to serve a prison
28   sentence of 2.5-3 years. (Doc. 23-1 at 122-123). Johnson’s trial counsel was explicit about

                                                 -3-
 1   the risk of declining the plea bargain, he testified that he told Johnson “it’s not going to get
 2   any better. . . if we go to trial, you’re going to be found guilty.” (Id. at 148). He further
 3   testified that Johnson told him, “I prayed to God, and God told me not to take [the plea
 4   deal],” and that Johnson would “rather go to trial because that would be consistent with
 5   what my prayers—answers to my prayers.” (Id.). In its decision, the PCR trial court found
 6   the testimony of Johnson’s trial counsel credible, and Johnson’s testimony not credible.
 7   The PCR trial court reasoned that Johnson’s testimony had many inconsistencies with his
 8   filings and was generally not believable. (Doc. 11 Ex. C at 5, 6). This is not an
 9   unreasonable determination of the facts considering the evidence presented to the PCR trial
10   court.
11            Given the PCR trial court’s factual determinations, the decision did not involve an
12   unreasonable application of Strickland. These determined facts demonstrate that Johnson’s
13   trial counsel informed him of the plea deal and urged him to take it. (Doc. 23-1 at 148).
14   Indeed, the factual determinations show that Johnson explicitly chose to decline the plea
15   deal after it was explained to him. While failing to explain or notify a defendant of a plea
16   deal may constitute deficient performance under Strickland, the record demonstrates that
17   Johnson was informed of the plea deal and the risk of declining it.
18                                         CONCLUSION
19            Because the R&R correctly determined that Johnson’s claims are meritless, this
20   Court will accept the R&R and deny Johnson’s Petition. And because the Court finds that
21   Johnson’s Petition is meritless, his request for release is denied as moot.
22            IT IS THEREFORE ORDERED accepting Magistrate Judge Willett’s R&R
23   (Doc. 24).
24            IT IS FURTHER ORDERED that the Petitioner’s Petition for the Writ of Habeas
25   Corpus (Doc. 1) is DENIED AND DISMISSED WITH PREJUDICE.
26            IT IS FURTHER ORDERED that Petitioner’s Motion for Release (Doc. 14) is
27   DENIED AS MOOT.
28

                                                  -4-
 1          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
 2   Section 2254 Cases, in the event Petitioner files an appeal, the Court declines to issue a
 3   certificate of appealability because reasonable jurists would not find the Court’s procedural
 4   ruling debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 5          IT IS FURTHER ORDERED directing the Clerk of Court to terminate this action
 6   and enter judgment accordingly.
 7          Dated this 20th day of December, 2018.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -5-
